Case 6:20-cv-00473-ADA Document 42-1 Filed 11/04/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

 

WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,

Plaintiff,
V.

DELL TECHNOLOGIES INC., DELL INC.,
AND EMC CORPORATION,

Defendants.

 

 

Case No. 6:20-cv-00473-ADA

DECLARATION OF KELLIE CRANTZ IN SUPPORT OF
DEFENDANTS’ MOTION FOR INTRA-DISTRICT TRANSFER
Case 6:20-cv-00473-ADA Document 42-1 Filed 11/04/20 Page 2 of 4

I, Kellie Crantz, declare as follows:

L I am above 18 years of age and competent to make the following declarations. I
have ascertained the facts set forth below based on my personal knowledge and on review of
records available to me or my colleagues.

2s I currently serve as Vice President, Human Resources with Dell Technologies. My
employer is EMC Corporation, a wholly owned subsidiary of Dell Inc., which in turn is wholly
owned (indirectly) by Dell Technologies Inc. I support Dell Technologies’ Infrastructure
Solutions Group (ISG).

Bs I submit this declaration in support of Dell’s Motion for Intra-District Transfer of
Venue to the Austin Division of the Western District of Texas in the above-captioned litigation.

I understand that, in the litigation, Plaintiff WSOU Investments LLC d/b/a Brazos Licensing and
Development (“WSOU”) has accused Dell Technologies Inc., Dell Inc., and EMC Corporation
(“Dell”) of patent infringement and has filed the lawsuit in the Waco Division of the Western
District of Texas. I also understand that the Waco Division of the Western Division of Texas
includes the following counties in Texas: Bell, Bosque, Coryell, Falls, Freestone, Hamilton, Hill,
Leon, Limestone, McLennan, Milam, Robertson, and Sommervell. I also understand the Austin
Division of the Western District of Texas includes the following counties in Texas: Bastrop,
Blanco, Burleson, Burnet, Caldwell, Gillespie, Hays, Kimble, Lampasas, Lee, Llano, Mason,
McCulloch, San Saba, Travis, Washington, and Williamson.

4, I also understand that WSOU has accused Dell EMC SmartFabric OS10
(“Accused Products”) of infringement.

5. Dell’s worldwide headquarters is located in Round Rock, Texas. Dell also has

significant operations in Austin, Texas. Dell has been located in the Round Rock/Austin area
Case 6:20-cv-00473-ADA Document 42-1 Filed 11/04/20 Page 3 of 4

since its founding in 1984. Both cities are in the Austin Division. Dell currently employs over
14,000 people in the Austin Division. Dell is consistently among Austin’s top-five largest
employers.

6. Based on a review of records available to me, and (where needed) after conferring
with colleagues with access to additional records, I understand that Dell employees working in
Santa Clara, CA may report to superiors in Austin, Texas. For example, Stefan Bokaie (a Dell
employee with knowledge of the Accused Products working in Santa Clara, California) reports to
a manager located in Austin, Texas. I also understand that financial, sales, and marketing
relating to the Accused Products are managed in Austin / Round Rock, Texas.

Te Aside from the employees located in the Austin Division, Dell has additional
employees with knowledge of the Accused Products located in Santa Clara, California. Based on
a review of records available to me, and (where needed) after conferring with colleagues with
access to additional records, the following employees, located outside of the Western District of

Texas, have responsibility relating to the Accused Products.

 

 

 

 

 

 

 

 

Name Title Place of Business
Stefan Bokaie VP Product Develop mia Santa Clara, CA
Networking
Joseph White Senet paenagiehes Santa Clara, CA
Engineer
8. Based on a review of records available to me, Dell does not maintain any place of

business in the Waco Division of the Western District of Texas. Based on a review of records
available to me and after conferring with colleagues with access to additional records, I have
determined that Dell has no employees located in the Waco Division who have any

responsibilities related to the Accused Products.

9) I declare under penalty of perjury that the foregoing is true and correct.

NW
Case 6:20-cv-00473-ADA Document 42-1 Filed 11/04/20 Page 4 of 4

Dated: November 4, 2020

  
   

 

ellie Crqutz ‘{
Vice President, Human\Resources
Dell Technologies Inc.
